Citation Nr: 1609894	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-45 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which granted service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective from April 22, 2009.  The Veteran appealed the initial assigned evaluation.  

In June 2013, the Board remanded the increased rating claim on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence of record has reasonably raised the issue of TDIU.  In a November 2009 statement in support of the case, the Veteran reported that his hearing loss precludes his ability to work certain jobs.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the increased rating claim was last adjudicated in a November 2013 supplemental statement of the case (SSOC).  Since then, additional VA treatment records have been associated with the claims folder.  These records reflect that the Veteran reported that his hearing loss disability had worsened and he was to be scheduled for an audiology consultation at the VA outpatient clinic. 

In light of the VA treatment records suggesting his hearing loss disability has worsened, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected disability is necessary to adequately decide this claim.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Prior to any examination, attempts should be made to update the claims folder with the Veteran's pertinent treatment records for his hearing loss.  In particular, the Veteran's VA treatment records since June 2015 should be obtained and associated with the claims folder. 

Also, based on a review of the evidence of record, the Board finds that claims for increased rating bilateral hearing loss disability also includes the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of TDIU is part and parcel of a claim for an increased rating when it is raised by the claimant or the record); see also 38 C.F.R. §§ 3.340, 4.16.  On remand, the AOJ should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law as to what is required to establish entitlement to TDIU. 

A remand also affords the Veteran with initial consideration of the additional evidence received since the June 2013 SSOC.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2. Contact the Veteran to identify any outstanding pertinent medical treatment records regarding his hearing loss disability.  After securing any necessary release(s), attempt obtain those records and associated them with the claims folder.  Any negative response must be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

3. Update the claims folder with the Veteran's VA treatment records since June 2015.

4. Schedule the Veteran for a VA audiology examination an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service connected bilateral hearing loss disability.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  

5. Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal for entitlement to increased rating and entitlement to a TDIU.  If any of those benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




